IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 41509

STATE OF IDAHO,                                  )      2014 Unpublished Opinion No. 631
                                                 )
       Plaintiff-Respondent,                     )      Filed: July 18, 2014
                                                 )
v.                                               )      Stephen W. Kenyon, Clerk
                                                 )
ASHLEE MICHELL TALICH,                           )      THIS IS AN UNPUBLISHED
                                                 )      OPINION AND SHALL NOT
       Defendant-Appellant.                      )      BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Cassia
       County. Hon. Michael R. Crabtree, District Judge.

       Order relinquishing jurisdiction, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Brian R. Dickson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                         Before LANSING, Judge; GRATTON, Judge;
                                  and MELANSON, Judge

PER CURIAM
       Ashlee Michell Talich was convicted of battery on a peace officer, Idaho Code §§ 18-
915(3)(b), 18-903(a). The district court imposed a unified sentence of three years with one year
determinate and retained jurisdiction. At the conclusion of the retained jurisdiction program, the
district court placed Talich on supervised probation. Following a report of probation violations,
the district court revoked Talich’s probation, ordered execution of the underlying sentence, and
retained jurisdiction a second time. Upon Talich’s completion of the second period of retained
jurisdiction, the district court relinquished jurisdiction and ordered execution of the original
sentence. Talich appeals the court’s decision to relinquish jurisdiction and contends that the




                                                1
court abused its discretion in failing to sua sponte reduce her sentence upon relinquishing
jurisdiction.
        The decision as to whether to place a defendant on probation or, instead, to relinquish
jurisdiction is committed to the discretion of the sentencing court. State v. Hernandez, 122 Idaho
227, 230, 832 P.2d 1162, 1165 (Ct. App. 1992); State v. Lee, 117 Idaho 203, 786 P.2d 594 (Ct.
App. 1990); State v. Toohill, 103 Idaho 565, 567, 650 P.2d 707, 709 (Ct. App. 1982). Therefore,
a decision to relinquish jurisdiction will not be disturbed on appeal except for an abuse of
discretion. State v. Chapman, 120 Idaho 466, 816 P.2d 1023 (Ct. App. 1991). The record in this
case shows that the district court properly considered the information before it and determined
that probation was not appropriate. We therefore hold that the district court did not abuse its
discretion in relinquishing jurisdiction.
        Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); Toohill, 103 Idaho at 568, 650 P.2d at 710. When reviewing the length of a sentence, we
consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387, 391
(2007). Applying the foregoing standards and having reviewed the record in this case, and
assuming that Talich can properly raise on appeal a challenge to the district court’s failure to
reduce her sentence sua sponte, we cannot say that the district court abused its discretion in
ordering execution of Talich’s sentence. Therefore, the order relinquishing jurisdiction and
directing execution of Talich’s previously suspended sentence is affirmed.




                                                 2